Case 1:18-cv-23462-KMM Document 53 Entered on FLSD Docket 06/12/2019 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                          CASE NO. 18-23462-CIV-MOORE/BECERRA

  VIRGINIA VALLEJO,

         Plaintiff,

  vs.

  NARCOS PRODUCTIONS, LLC et al.,

        Defendants.
  _____________________________________/

                      DEFENDANT DYNAMO PRODUCCIONES, S.A.’S
                        RESPONSE TO ORDER TO SHOW CAUSE

         Defendant Dynamo Producciones, S.A. (“Dynamo”) responds to the Court’s Order to

  Show Cause [DE 51] by stating that its motion to dismiss for lack of personal jurisdiction [DE 22]

  is not mooted by the revised allegations in Plaintiff’s amended complaint and remains pending

  before the Court.

                                                      Respectfully submitted,

                                                      HOLLAND & KNIGHT LLP
                                                      701 Brickell Avenue, Suite 3300
                                                      Miami, Florida 33131
                                                      Tel: (305) 374-8500 (telephone)
                                                      Fax: (305) 789-7799 (facsimile)

                                                      By: /s/Scott D. Ponce
                                                      Scott D. Ponce
                                                      Fla. Bar No.: 169528
                                                      Email: scott.ponce@hklaw.com
                                                      Rebecca J. Canamero
                                                      Fla. Bar. No.: 86424
                                                      Email: rebecca.canamero@hklaw.com

                                                      Louis P. Petrich (pro hac vice)
                                                      Email: lpetrich@lpsla.com
Case 1:18-cv-23462-KMM Document 53 Entered on FLSD Docket 06/12/2019 Page 2 of 2



                                   CERTIFICATE OF SERVICE

          I hereby certify that on June 12, 2019, I electronically filed the foregoing document via the

  CM/ECF filing system, which will send notice via electronic mail this day to all counsel of record.

                                                        By: /s/ Scott D. Ponce




                                                   2
  #68507631_v1
